Citation Nr: 1710047	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  14-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1989 to November 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was initially before the Board in July 2015 and was remanded for further development.  In October 2015, the Board denied the Veteran's service connection claim for a low back disability, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  After additional evidence received in September 2015 was associated with electronic claims file, the Board issued another decision in March 2016 vacating the October 2015 Board decision and again denying service connection for a low back disability.  Later that month, after receiving notification that the Veteran appealed the Board's October 2015 decision to the Court, the Board vacated its March 2016 decision.  In an April     2016 Joint Motion for Remand (Joint Motion), the parties agreed that the Board's October 2015 decision failed to consider the additional evidence submitted by the Veteran in September 2015 and moved the Court to vacate the Board's October 2015 decision.  In an April 2016 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

The Board notes that the Veteran has filed notices of disagreement (NOD) at the     RO concerning the issues of entitlement to service connection for sleep apnea and entitlement to a total disability rating based on individual unemployability (TDIU).  These appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently       in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on the appeals.  As such, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic low back disability was not show in service or for many years thereafter, and the most probative evidence indicates that a current low back disability is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. § 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

In a November 2016 written statement, the Veteran's attorney asserted that "it does not appear that either of the [VA] examiners is competent to provide a medical etiology opinion on a complex question of an orthopaedic nature."  In support 
of this, the Veteran's attorney submitted a November 2016 report from a private orthopedic surgeon who opined that the VA examiners' lack the qualifications to render opinions because the Veteran's symptoms "do not fall into the category of being 'basic' in complexity," and "any problem . . . after an initial evaluation [that]   is beyond a basic musculoskeletal problem is typically and appropriately referred to an orthopaedic surgeon."  However, the Board may assume the competency of a VA medical examiner as long as the examiner is qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing 38 C.F.R. § 3.159(a)(1)).  In this case, the VA medical opinions of record were rendered by a family physician and a board certified nurse practitioner.  As such, their opinions are competent medical evidence.  See id. (noting that "[a] nurse practitioner, having completed medical education and training, thus fits squarely into the requirement of [38 C.F.R.] § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions").  

The Board notes that in a September 2015 Informal Hearing Presentation, the Veteran's prior representative argued that the August 2015 VA examiner's opinion was inadequate because the examiner failed to support the rationale for the opinion with an empirical explanation.  The Board disagrees and finds the August 2015 VA opinion to be adequate for the purposes of the present claim, as it involved a review of the Veteran's pertinent medical history, provided a discussion of the relevant symptomatology, and cited to medical evidence in reaching the opinion.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that       a new examination and/or opinion is not required, as the VA examination and opinion are deemed adequate to evaluate the Veteran's service connection claim.

The Veteran was afforded a hearing before the Board in January 2015, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that action requested in the prior remand has been undertaken.  The Veteran received another VA examination in August 2015, and a medical   opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);   see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disability, which he asserts was caused by performance of his duties in service, including rappelling from helicopters and carrying a rucksack. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative arthritis and chronic mechanical low back syndrome.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether either condition is related to service.

On his November 2010 application for benefits, the Veteran indicated that he received in-service treatment for low back problems in 1990.  During the January 2015 hearing before the Board, the Veteran testified that he injured his back during service while he was on leave.  He stated that he was treated for back problems several times at Fort Campbell before being deployed to Saudi Arabia.  He denied receiving any treatment while serving in Saudi Arabia, but stated that he took Motrin for pain.  

Service treatment records show that the Veteran was treated for acute low back pain for two weeks in August 1990.  The Veteran denied any specific trauma.  X-rays of the lumbar spine were normal, and the assessment was acute lumbar spine strain.  Subsequent service treatment records show no additional complaints of or treatment for a low back condition.

After service, private medical records dated 1998 through 2008 show no complaints of lower back pain.  In 2003, the Veteran's past medical history was noted to be "negative" and "unremarkable."  

An April 2010 private treatment record shows that the Veteran reported lower back pain for the past two years.  It was noted that his job required a lot of bending and twisting and that he did landscaping on the side.  The Veteran denied any pertinent past medical history.  The impression was back osteoarthritis.  

A July 2011 VA examination report shows complaints of pain, fatigability, weakness, decreased coordination, and uncertainty of movement affecting the muscles of the lower back.  The examiner opined that the Veteran exhibited lower back problems sustained while on active duty.  While the examiner reported having reviewed medical records in preparation of the examination report, it was also noted that the claims file was not available for review.  Thereafter, the same VA examiner reviewed the Veteran's service treatment records and prepared an addendum opinion in April 2013.  The examiner opined that due to the lack of treatment for the back from 1990 to 2010, the Veteran's in-service lumbar sprain was self-limiting at the time and resolved without incident, especially after discharge when he no longer had to carry    a heavy pack or do physical activity or maneuvers required on active duty.

The Veteran underwent another VA examination in August 2015, during which the examiner noted service treatment records showed low back pain for two weeks in August 1990 and that imaging was normal at the time.  X-rays taken in conjunction with the August 2015 VA examination revealed minimal degenerative changes in the lumbar spine.  The examiner opined that the Veteran's low back disorder was less likely than not related to service.  In support of this, she noted that service treatment records showed treatment for low back pain in August 1990, and there was no evidence of a back disorder for a period of approximately 25 years.  She further opined that the injury during service appeared to have been acute and transitory in nature, and therefore, it was unlikely that the Veteran developed a chronic low back disorder during service.  The examiner further concluded that the Veteran's lumbar degenerative joint disease, as shown by x-rays performed in conjunction with the examination, were most likely due to the aging process.

In November 2016, the Veteran submitted an opinion from a private orthopedic surgeon who reviewed the evidence of record and conducted a telephone interview with the Veteran.  During that interview, the Veteran reported injuring his back in 1990, after which he was treated at Fort Campbell, Kentucky several times prior      to being deployed.  He reported numerous rappelling exits from helicopters and carrying heavy rucksacks during his deployment.  The Veteran stated that after returning to the United States, he went to sick call about 10 to 15 times for lower back pain, but records of such treatment were lost.  Thereafter, he reported worsening lower back pain over the course of 20 years until he finally sought treatment in 2010.  It was noted that the August 1990 service treatment record showed that the Veteran reported pain radiating to the posterior aspect of both thighs, and during the interview, the Veteran described the same distribution of radiating pain.  According to the report, the Veteran's initial in-service injury,          by history, "was a very significant injury as noted in respect to the duration of significance [sic] symptoms," and after service, "the intensity and frequency of [the Veteran's] low back pain has slowly, but progressively, increased over the last 20+ years."  The physician diagnosed the Veteran with mechanical low back syndrome and opined that it was at least as likely as not related to service.  In support of this, he provided the following rationale:

[The Veteran's] symptoms were severe at the time as confirmed by the documentation in the 1990 consult to the Orthopaedic Clinic.  His symptoms persisted at a very severe level even [four] weeks later when his platoon was deployed to Iraq.  Additionally, it can be said with a high degree of medical probability that his required physical activities (as are enumerated supra) permanently aggravated his initial injury.  The Veteran's low back condition progressively worsened from 1990 up until the present time.

Although the Veteran asserts that he experienced increasingly severe lower back pain since the 1990 in-service treatment for a back strain, his statements are not consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498,       506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  The record shows      that the Veteran received treatment for numerous conditions from 1998 to 2008; however, he never mentioned back pain, and his past medical history was described as "negative" and "unremarkable."  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, when he finally sought treatment for lower back pain in April 2010, he related the onset of his pain as two years earlier.  The Board finds the assertions made to clinicians for purposes of seeking treatment to be significantly more credible and probative than statements made to VA and to the 2016 private orthopedist for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest     may, however, affect the credibility of the evidence); see also See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

Additionally, during the November 2016 interview with a private physician, the Veteran reported receiving in-service treatment for back pain on 10 or 15 occasions after his deployment, but stated that records of such treatment were lost.  Service personnel records indicate that the Veteran was deployed from September 1990      to April 1991.  The file contains service treatment records dated after April 1991; however, they show no complaints of or treatment for back pain.  Furthermore, on his November 2010 application for benefits, the Veteran only reported receiving    in-service treatment for a back condition in 1990.  During the January 2015 Board hearing, he likewise testified that he received treatment for back pain on several occasions prior to his deployment, but he did not report any additional in-service treatment, even when specifically asked if there was anything else important that may have been overlooked.  The Board assigns significantly more probative value to statements the Veteran made prior to the Board's initial denial of his service connection claim.  See Cartright, 2 Vet. App. at 25. 

The Board finds the August 2015 opinion of the VA examiner to be highly probative and persuasive in finding that a current low back disability is not related to service.  The examiner's findings were based on a review of the evidence of record, to include service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained a chronic lumbar spine disability    in service; rather, his in-service complaints were found to be acute and transitory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it 
is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the November 2016 private medical opinion relies primarily on the Veteran's assertions of increasingly severe lower back pain continuing since the in-service treatment for a back strain in 1990, which the Board has already found lacks credibility.  Specifically, the private physician opined that the Veteran sustained a severe chronic back injury during service based on the "duration of significan[t] symptoms" and "the intensity and frequency of his low back pain" over years.  As the Veteran's assertions of continued back pain since 1990 lack credibility, the Board assigns significantly less probative weight to this opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  The Board notes that the private physician also cited to the Veteran's similar complaints of radiating pain during service and today as further evidence that the Veteran sustained a severe chronic injury in 1990.  However, the physician did not opine that such evidence alone, without any credible reports of continued back pain for 20 years, supports the conclusion that a current back disability is related to service.  On the contrary, the physician emphasized throughout the report that the severity of the Veteran's initial injury was demonstrated by his increasingly severe back pain over the course of many years.  See id.

Although the Veteran believes that his current back disability is related service, as  a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of back disorders are matters not capable of lay observation and require medical expertise    to determine.  Thus, the opinion of the Veteran regarding the etiology of a current low back disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for a low back disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a low back disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



ORDER

Service connection for a low back disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


